UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6968


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

HASSAN GENELL HINES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:07-cr-00323-BO-1)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hassan Genell Hines, Appellant Pro Se. Matthew Fesak, Stephen Aubry West, Assistant
United States Attorneys, Michael Gordon James, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hassan Genell Hines appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion as moot. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hines’s informal brief

does not challenge the basis for the district court’s disposition, Hines has forfeited

appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430

n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2